DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  The phrase “alive monitoring” is used several time in the specification, (¶ 0003 line 1-2, ¶ 0005 line 2, ¶ 0006 line 2, ¶ 0010 line 1-2, ¶ 0019 line 4, ¶ 0040 line 3, ¶ 0049 line 11, Supplementary Note 5 line 3, Supplementary Note 10 line 3, Supplementary Note 15 line 2-3).  Examiner respectfully suggests that the word “alive” in the phrase should be either the word “live” or the phrase “real time.”     
Appropriate correction is required.
Claim Objections
Claims 10 and 15 are objected to because of the following informalities:  Applicant uses the phrase “performing alive monitoring” (claim 10 line 3), and the phrase “performs alive monitoring” (claim 5 line 3, claim 15 line 2).  Examiner respectfully suggests that the word “alive” in both phrases should be either the word “live” or the phrase “real time.”  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data reception unit receiving …,” “abnormality estimation unit estimating …,” “diagnosis instruction unit providing …” in claim 1 and “expected value generation unit generating …” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The limitation “data reception unit” (claim 1 line 2) is not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention.  While the present specification notes the “data reception unit” numerous times, (¶ 0014 line 2, ¶ 0015 line 1, ¶ 0016 line 3, ¶ 0018 line 3 and 7, ¶ 0023 line 3,  ¶ 0024 line 1, ¶ 0015 line 1, ¶ 0025 line 4, ¶ 0037 line 7 and 8, ¶ 0023 line 3, ¶ 0038 line 1 and 3),  the specification does not provide details as to exactly what the “data reception unit” is such that one of ordinary skill in the art could make and use the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claim 1, applicant uses the phrases “data reception unit” (line 2).   Examiner is unclear as to what is meant by “data reception unit.”  A person of ordinary skill in the art might interpret “data reception unit” as a receiver, a transceiver, an A/V receiver, a CPU, an A/D convertor or a sensor.  For purposes of examination Examiner will interpret “data reception unit” as part of the CPU which obtains data from a sensor.  
 Claim 1 will be examined based on the merits as best understood.
Regarding claim 1, 2, 3, 4, and 5, applicant uses the phrase “an abnormality” (claim 1 line 8, claim 2 line 5, claim 3 line 2, claim 4 line 3, claim 5 line 4).  Examiner is unclear if this is the same “an abnormality” claimed in claim 1 line 3 or a different “an abnormality.”  Examiner respectfully suggests the phrase “an abnormality” in claim 1 line 8, claim 2 line 5, claim 3 line 2, claim 4 line 3, and claim 5 line 4 should read “said abnormality.”  
Claims 1, 2, 3, 4, and 5 will be examined based on the merits as best understood.
Regarding claims 6, 7, 8, 9, and 10, applicant uses the phrase “an abnormality” (claim 6 line 6, claim 7 line 4, claim 8 line 3, claim 9 line 3, claim 10 line 4).  Examiner is unclear if this is the same “an abnormality” claimed in claim 6 line 3 or a different “an abnormality.”  Examiner respectfully suggests the phrase “an abnormality” in claim 6 line 6, claim 7 line 4, claim 8 line 3, claim 9 line 3, and claim 10 line 4 should read “said abnormality.”  
Claims 6, 7, 8, 9, and 10 will be examined based on the merits as best understood.
Regarding claims 11, 12, 13, 14, and 15, applicant uses the phrase “an abnormality” (claim 11 line 8, claim 12 line 5, claim 13 line 2, claim 14 line 2, claim 15 line 3).  Examiner is unclear if this is the same “an abnormality” claimed in claim 11 line 4 or a different “an abnormality.”  Examiner respectfully suggests the phrase “an abnormality” in claim 11 line 8, claim 12 line 5, claim 13 line 2, claim 14 line 2, and claim 15 line 3 should read “said abnormality.”  
Claims 11, 12, 13, 14, and 15 will be examined based on the merits as best understood.
Regarding claim 12,
Claims 12 will be examined based on the merits as best understood.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of “A computer-readable storage medium” of claim 11 encompasses signals per se which are not within one of the four statutory categories of invention (see MPEP § 2106.03).  Examiner respectfully suggests that claim 11 be amended to recite a “non-transitory computer readable storage medium” to overcome this rejection.
	Therefore, claims 11-15 are ineligible under 35 U.S.C. § 101
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Odaka et al. (hereafter Odaka), U.S. Pub. No. 2008/0071899 A1 in view of Sakakibara et al. (hereafter Sakakibara), U.S. Pub. No. 2011/0264323 A1.
Regarding independent claim 1, Odaka teaches:
	An information processing device (Odaka, “sensor network system” reads on “information processing device” (¶ 0018)), comprising: 
	data reception unit receiving data from a monitoring target device; 
	abnormality estimation unit estimating an abnormality of the monitoring target device, based on a data reception situation in which the data reception unit has received the data (Odaka, “heart beat signal” reads on “data,” sensor node transmits signal, “sensor node” reads on “monitoring target device,” “fault has occurred in the device to be monitored” reads on “estimating an abnormality of the monitoring target device” (¶ 0023 - ¶ 0225) ; and 
Odaka does not teach:
	diagnosis instruction unit providing an instruction for starting a device diagnosis when the abnormality estimation unit estimates that there is an abnormality in the monitoring target device.
Sakakibara teaches:	
	diagnosis instruction unit providing an instruction for starting a device diagnosis when the abnormality estimation unit estimates that there is an abnormality in the monitoring target device (Sakakibara, fig 1, “failure sign diagnosis result response process” reads on “starting a device diagnosis when … there is an abnormality in the monitoring target device,” “sensor 11 mounted on the vehicle” reads on “monitoring target device.” (¶ 0036-¶ 0038)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor network system for managing data as disclosed by Odaka by including the device diagnosis as taught by Sakakibara in order to provide “a failure sign detection apparatus which enables repairing or replacing a vehicle-mounted device (monitoring target device) at an appropriate timing” (Sakakibara, ¶ 0016).
Regarding claim 2 Odaka teaches: 
	expected value generation unit generating information indicating an expected value of a reception frequency of the data from the monitoring target device, wherein 
	the abnormality estimation unit estimates an abnormality of the monitoring target device, based on the data reception situation and information indicating the expected value (the specification states that “a frequency is synonymous with the ‘number of occurrence times within a predetermined period of time’” (¶ 0024 line 15-16), Odaka, “heartbeat signal” is the data, monitor can compute the time when signal should be received based on the “transmitting interval” of the signal which would determine “a reception frequency of the data,”  “when the heartbeat signal disappears (i.e. when the heartbeat signal is no longer received within the aforesaid predetermined interval), it is determined that a fault has occurred in the device to be monitored,” “determined that a fault has occurred” reads on “estimates an abnormality of the monitoring target device,” “predetermined interval” reads on “data reception situation and information indicating the expected value” (¶ 0223 - ¶ 0225)).  
Regarding claim 3, Odaka teaches: 
	the abnormality estimation unit estimates that an abnormality has occurred in the monitoring target device when a difference between an actual value of a number of reception times of the data and an expected value in a certain period exceeds a predetermined threshold value for the monitoring target device (Odaka, ‘sensor node” reads on “monitoring target device,” “transmitting interval” reads on “predetermined threshold value” if heartbeat signal is not received within the transmitting interval the predetermined threshold value has been exceeded and the difference between “actual value” and “expected value” will “exceed a predetermined threshold value,” and a “fault” which reads on an “abnormality” has occurred (¶ 0233-¶ 0225)).  
Regarding claim 4 Odaka does not teach
	the abnormality estimation unit estimates an abnormality of the monitoring target device, also based on information indicating a trend of data reception from the monitoring target device.  
Sakakibara teaches:
	the abnormality estimation unit estimates an abnormality of the monitoring target device, also based on information indicating a trend of data reception from the monitoring target device (Sakakibara, “sensor” reads on “monitoring target device,” “predetermined normal range” is determines from “sensor values” which reads on “data reception from the monitoring target device” (fig 2, fig 7, ¶ 0040 - ¶ 0047)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor network system for managing data as disclosed by Odaka by including the trend of data received from the monitoring target device as taught by Sakakibara in order to provide “a failure sign detection apparatus which 
Regarding claim 5 Odaka does not teach:
	the diagnosis instruction unit performs alive monitoring on the monitoring target device when it is estimated that an abnormality has occurred in the monitoring target device.  
Sakakibara teaches:
 	the diagnosis instruction unit performs alive monitoring on the monitoring target device when it is estimated that an abnormality has occurred in the monitoring target device (Sakakibara, “process is performed repeatedly at certain time intervals (every 32 ms, for example)” which indicates the “failure sign detection apparatus” monitors in real time (fig 1, fig 2, ¶ 0039-¶ 0047).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor network system for managing data as disclosed by Odaka by including the device diagnosis in real time as taught by Sakakibara in order to provide “a failure sign detection apparatus which enables repairing or replacing a vehicle-mounted device (monitoring target device) at an appropriate timing” (Sakakibara, ¶ 0016).
Regarding independent claim 6 Odaka teaches:
	An information processing method (Odaka, fig 11, ¶ 0304), comprising: 
	receiving data from a monitoring target device; 
	estimating an abnormality of the monitoring target device, based on a data reception situation in which the data have been received (Odaka, “heart beat signal” reads on “data,” sensor node transmits signal, “sensor node” reads on “monitoring target device,” “fault has occurred in the device to be monitored” reads on “estimating an abnormality of the monitoring target device” (¶ 0023 - ¶ 0225); and 
Odaka does not teach:
	providing an instruction for starting a device diagnosis when it is estimated that there is an abnormality in the monitoring target device.  
Sakakibara teaches:	
	providing an instruction for starting a device diagnosis when it is estimated that there is an abnormality in the monitoring target device (Sakakibara, fig 1, instructions would be provided in CPU, “failure sign diagnosis result response process” reads on “starting a device diagnosis when … there is an abnormality in the monitoring target device,” “sensor 11 mounted on the vehicle” reads on “monitoring target device.” (¶ 0036-¶ 0038)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor network system for managing data as disclosed by Odaka by including the device diagnosis as taught by Sakakibara in order to provide “a failure sign detection apparatus which enables repairing or replacing a vehicle-mounted device (monitoring target device) at an appropriate timing” (Sakakibara, ¶ 0016).
Regarding claim 7:
	Claim 7 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.
Regarding claim 8:
	Claim 8 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.
Regarding claim 9:
	Claim 9 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.
Regarding claim 10:
	Claim 10 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.
Regarding independent claim 11 Odaka teaches:
	A computer-readable storage medium that stores a program causing a computer to execute (Odaka, fig 11, ¶ 304): 
	data reception processing of receiving data from a monitoring target device; 
	abnormality estimation processing of estimating an abnormality of the monitoring target device, based on a data reception situation in which the data have been received by the data reception processing (Odaka, “heart beat signal” reads on “data,” sensor node transmits signal, “sensor node” reads on “monitoring target device,” “fault has occurred in the device to be monitored” reads on “estimating an abnormality of the monitoring target device” (¶ 0023 - ¶ 0225) ; and 
Odaka does not teach:
	diagnosis instruction processing of providing an instruction for starting a device diagnosis when it is estimated that there is an abnormality in the monitoring target device by the abnormality estimation processing.  
Sakakibara teaches:	
	 diagnosis instruction processing of providing an instruction for starting a device diagnosis when it is estimated that there is an abnormality in the monitoring target device by the abnormality estimation processing (Sakakibara, fig 1, “failure sign diagnosis result response process” reads on “starting a device diagnosis when … there is an abnormality in the monitoring target device,” “sensor 11 mounted on the vehicle” reads on “monitoring target device.” (¶ 0036-¶ 0038)).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensor network system for managing data as disclosed by Odaka by including the device diagnosis as taught by Sakakibara in order to provide “a failure sign detection apparatus which enables repairing or replacing a vehicle-mounted device (monitoring target device) at an appropriate timing” (Sakakibara, ¶ 0016).
Regarding claim 12:
	Claim 12 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.
Regarding claim 13:
	Claim 13 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.
Regarding claim 14:
	Claim 14 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.
Regarding claim 15:
	Claim 15 recites analogous limitations to claim 5 above and is therefore rejected on the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Masuda et al. U.D. Pub. No. 20150276557 A1, teaches a monitoring system.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152.  The examiner can normally be reached on 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Toatley Jr. can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-

/D.R.K./Examiner, Art Unit 2865                                                                                                                                                                                                        

/Gregory J Toatley Jr/Supervisory Patent Examiner, Art Unit 2800